 
 
  

Case 1:15-cr-00401-GBD Document 89 Filed 11/19/20 P

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

we ee eee eee ee ee eee eee x
UNITED STATES OF AMERICA,
-against-
JUAN HERNANDEZ-TORRES, : 15 Crim. 401-1 (GBD) “
Defendant. :
we nee eee eee eee eee eee eee eee x

GEORGE B. DANIELS, United States District Judge:

Defendant’s sentencing is adjourned from November 19, 2020 to January 6, 2021 at
9:30 a.m. No further adjournments will be granted. Defendant shall be prepared to surrender to
the U.S. Marshals Service on January 6.
Dated: New York, New York

November 19, 2020
SO ORDERED.

ne 1 Bl Dole

. DANIELS
oa ‘s es District Judge

 

 
